Defendant appeals from a judgment in favor of plaintiff, based in part upon a common-law award of three arbitrators, selected to adjust the partnership accounts of plaintiff and defendant, in accordance with a written agreement of arbitration. Defendant resists said award on the ground of many alleged informalities in the proceedings of said arbitrators. The findings are in favor of said award. It is also found that after the award, the defendant "told plaintiff to draw money from the Metropolitan Contracting Company (a corporation owned by plaintiff and defendant) and to credit the amount so drawn as payments upon the sum due from defendant to plaintiff under and by virtue of the award of said arbitrators," and this was done; and as a conclusion of law holds that the defendant had waived any irregularities in the arbitration.
As the arbitration was for the benefit of both parties, their acceptance of the award, and the payment thereunder by defendant to plaintiff, would constitute a waiver of any irregularities in the award. (See on this point, Matter ofSilliman, 159 Cal. 155, [113 P. 135]; Dore v. Southern Pac.Co., 163 Cal, 182, [124 P. 817]; 5 Corpus Juris, 170, sec. 426.)
Judgment affirmed.
Melvin, J., and Victor E. Shaw, J., pro tem., concurred. *Page 218